             Case 2:19-cv-00140-JNP-PMW Document 22-2 Filed 09/19/19 Page 1 of 1


Strain, Jacob (USAUT)

From:                             Marcus R. Mumford <mrm@mumfordpc.com>
Sent:                             Wednesday, September 18, 2019 11:35 PM
To:                               Strain, Jacob (USAUT)
Cc:                               Murray, Tyler (USAUT)
Subject:                          Re: File on Gabriel Joseph


I have a few boxes of what I understood were some of the files maintained by Mr Mauro in the case. Please send me
more information about the order that you’re referring to so that I can make whatever determinations that I need to
make in complying with your request. Communication via email is best. Thank you.
‐Marcus

Sent from my iPhone

On Sep 18, 2019, at 11:50 AM, Strain, Jacob (USAUT) <Jacob.Strain@usdoj.gov> wrote:

Mr. Mumford,

As part of discovery, Richard Mauro has been ordered by Judge Parrish to provide our office with his file maintained
during the trial against Gabriel Joseph. Mr. Mauro indicated under oath today that he provided the file to Joshua
Ostler. Joshua Ostler has indicated that he provided the file to you. Please make arrangements to provide us with that
file immediately.

Thank you,

Jacob J. Strain
Assistant U.S. Attorney
(801) 325‐3285




                                                           1
